Title: To James Madison from Joseph McLellan, August 1802 (Abstract)
From: McLellan, Joseph
To: Madison, James


August 1802, Portland. Has received JM’s letter of 12 July [not found] enclosing a commission for him as a commissioner of bankruptcy “but must decline accepting the trust, on Account of my being so far advanced in years—& being deprived in a great measure of my eye Sight.” Wonders if the commission was meant for his son, Joseph McLellan, Jr., who is a merchant in the nearby town of Gray. “He as well as myself, are warm & Steady friends to the President,… and I have a right to suppose—he would accept the Office if appointed.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “McLellan”). 1 p.; in a clerk’s hand, signed by McLellan; docketed by Jefferson.


